                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                            PLAINTIFF


V.                                 CASE NO. 4:18-CR-40013


TERRELL TROTTER                                                                    DEFENDANT


                                            ORDER

       Before the Court is the Government’s Motion to Dismiss. ECF No. 19. In the instant

motion, the Government moves for Count Five of the Indictment to be dismissed without prejudice

pursuant to Federal Rule of Criminal Procedure 48(a). Upon consideration, the Court finds that the

motion should be and hereby is GRANTED. Accordingly, Count Five of the Indictment is hereby

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 17th day of December, 2018.

                                                    /s/ Susan O. Hickey
                                                    Susan O. Hickey
                                                    United States District Judge
